  Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page 1 of 63




    Exhibit 2 to the
Porzecanski Declaration
                                                               Attorneys’
         Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page        Eyes Only
                                                                    2 of 63



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

                                   CASE NO. 19 Civ. 10023 (KPF)

                            PETRÓLEOS DE VENEZUELA, S.A., PDVSA
                            PETRÓLEO, S.A., and PDV HOLDING, INC.,

                                Plaintiffs and Counterclaim Defendants

                                                -vs-

                               MUFG UNION BANK, N.A. and GLAS
                                      AMERICAS LLC,

                               Defendants and Counterclaim Plaintiffs.


                               REBUTTAL DECLARATION OF
                           PROFESSOR ARTURO C. PORZECANSKI
                            IN RESPONSE TO PORTIONS OF THE
                           EXPERT REPORT BY DAVID C. HINMAN


       Pursuant to 28 U.S.C. § 1746, Arturo C. Porzecanski declares as follows:

       1.      I, Arturo C. Porzecanski, have been retained by Paul, Weiss, Rifkind, Wharton &

Garrison LLP, counsel for MUFG Union Bank, N.A. (in its capacity as Trustee) and

GLAS Americas LLC (in its capacity as Collateral Agent) (collectively, the “Defendants”) in the

above-captioned matter. I submitted an initial report on March 16, 2020, in which I offered three

opinions related to the import of the New York choice-of-law clauses in the governing documents

for the bonds issued by Petróleos de Venezuela, S.A. (“PDVSA”) and scheduled to mature in 2020

(the “2020 Notes”), including the accompanying indenture (“Indenture”) and pledge of CITGO

Holding stock (the “Pledge” or “Pledge Agreement”). My professional background and

qualifications are described in my initial report.
                                                              Attorneys’
        Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page        Eyes Only
                                                                   3 of 63




       2.        I have been asked by Defendants’ counsel to submit this rebuttal report to respond to

certain opinions offered by Mr. David C. Hinman in his report dated March 16, 2020 (“Hinman

Report”). Specifically, I respond to the following opinions in the Hinman Report:

            a.      “Starting from September 2016 when the Exchange Offer was announced,

                    sophisticated investors knew (or at a minimum should have known) of the

                    invalidity risk related to the purported pledge of CITGO Collateral associated

                    with the 2020 Notes, notwithstanding any representations in the 2020 Notes

                    Transaction Documents (‘Representations’) to the contrary.”

                    (Hinman Report ¶ 19(a)).

            b.      “My review of a host of contemporaneously available information that emerging

                    market debt investors such as myself routinely review to evaluate the risk of a

                    sovereign or SOE bond indicates that the invalidity risk associated with the 2020

                    Notes’ collateral was the subject of considerable public discussion starting in

                    September 2016 when the Exchange Offer was announced, and continuing

                    thereafter, notwithstanding any Representations to the contrary.” (Hinman

                    Report ¶ 19(a)(i)).

            c.      “Hence, PDVSA noteholders would have been (or, at a minimum, should have

                    been) aware of the invalidity risk associated with the 2020 Notes even before the

                    Exchange was completed, notwithstanding any Representations to the contrary.”

                    (Hinman Report ¶ 19(a)(ii)).




                                                   2
                                                                Attorneys’
          Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page        Eyes Only
                                                                     4 of 63



             d.        “The terms of the Exchange Offer were unusually favorable for investors.”

                       (Hinman Report ¶¶ 19(a)(iii)).

             e.        “The Exchange Offer did not enrich PDVSA or PDV Holding.” (Hinman Report

                       ¶ 19(b)).

        3.        As described more fully below, my principal conclusions are as follows:

             a.        Contrary to Hinman’s opinion, during the period in which PDVSA’s offer to

                       exchange 2017 notes for the 2020 Notes (“Exchange” or “Exchange Offer”) was

                       pending, institutional1 investors could reasonably have concluded that there was

                       no material risk that a court with jurisdiction would hold the Pledge to be invalid.

             b.        Hinman’s review of “contemporaneously available information” is fatally flawed

                       and unreliable because it: (a) relies upon arbitrary and inconsistent definitions of

                       “invalidity risk”; (b) ignores the choice-of-law clauses in the Indenture, Pledge,

                       and Offering Circular (“Transaction Documents”); and (c) cherry-picks sources

                       and misinterprets their contents, without considering the wide range of other

                       available information or assessing the weight an institutional investor could

                       reasonably have given to different sources.

             c.        Hinman’s opinions that the terms of the Exchange were “unusually favorable for

                       investors” and “did not enrich PDVSA or PDV Holding” are flawed because

                       they: (a) rely upon Hinman’s incorrect opinion that investors perceived an

                       “invalidity risk”; (b) ignore the context of the Exchange; and (c) attribute

                       economically irrational perceptions to investors.


1
    Hinman repeatedly refers to “sophisticated” investors, but since he does not define what he means by that term, I
    deduce that it refers to institutional as opposed to individual investors, so “institutional” is the term that I shall use.
                                                              3
                                                                Attorneys’
          Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page        Eyes Only
                                                                     5 of 63



         4.      I have not been asked by counsel to address the other opinions in the Hinman

Report, and consequently I do not do so. The fact that I do not address the remaining opinions in

the Hinman Report should not be construed to mean that I agree with those opinions.

    I.        Institutional Investors Could Reasonably Have Concluded That There Was No
              Material Risk That a Court with Jurisdiction Would Hold the Pledge to Be Invalid.

         5.      Contrary to Hinman’s opinion, during the period in which the Exchange Offer was

pending, institutional investors could reasonably have concluded that there was no material risk that

a court with jurisdiction would hold the Pledge to be invalid.2 Substantial information available at

that time, and of the types considered by institutional investors, would have supported that

conclusion.

         6.      In my experience, institutional investors considering whether to participate in the

Exchange could have considered the following sources of information: (i) the Transaction

Documents; (ii) reports issued by the leading credit-rating agencies (Fitch, Moody’s, and Standard

& Poor’s); (iii) articles published in the leading English-language financial publications (The Wall

Street Journal and the Financial Times); (iv) reports by analysts from large, full-service investment

banks who regularly covered PDVSA; (v) PDVSA’s past transaction history and practices;

(vi) declarations of Venezuela’s National Assembly; and (vii) public and non-public statements

from Venezuelan analysts, lawyers, and politicians, and from PDVSA and its agents. In preparing

this rebuttal, I have reviewed each of those sources of information.

         7.      Investors, including institutional investors, could reasonably decide to review less

than all of these sources. Indeed, not all investors choose to have access to all of these sources of


2
    When I use the term “invalidity risk” throughout this rebuttal report, I am referring to this risk that a court with
    jurisdiction would hold the Pledge to be invalid. Hinman uses a different definition, which I discuss in paragraphs
    61–67.
                                                           4
                                                               Attorneys’
         Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page        Eyes Only
                                                                    6 of 63



information. For example, most major analysts’ reports are available only by purchasing high-

priced subscriptions (or by paying an investment bank substantial amounts for other services).

Likewise, many investors do not have access to non-public statements by Venezuelan lawyers or

politicians. For instance, I would expect that few institutional investors would consult some of the

materials cited in the Hinman Report, such as commentary by niche analysts like ACG Analytics

(Hinman Report ¶ 39), or obscure Spanish-language press articles from Venezuela such as from El

Cooperante and El Nacional (Hinman Report ¶¶ 47–48). Reasonable investors may also consider

only the views of particular analysts that they consider especially reliable or well-informed.

Indeed, I believe it is entirely common and appropriate for institutional investors to make

investment decisions regarding securities offered in the United States based mostly upon the

information in the offering circular. Nevertheless, I address in this report a broad range of sources

that an institutional investor might decide to review.

       8.      Investors do not generally give all of these information sources similar weight. On

the contrary, I would expect reasonable investors to give the most weight to the Offering Circular

and the other Transaction Documents and to the reports of rating agencies. Offering circulars are

very comprehensive, formal documents prepared, at great expense, for the benefit of investors and

they contain historical and current information which is often not easily available elsewhere.

Institutional investors understand that a significant misstatement in an offering circular, or failure to

identify a known material risk, can subject the issuer, and possibly the professionals involved, to

potential liability, so such circulars are usually prepared with great attention to detail and with that

liability much in mind. In my experience, bond investors give second-most weight to the views of

the leading credit-rating agencies, whose rankings convey the risk that a bond issuer may not meet


                                                    5
                                                               Attorneys’
         Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page        Eyes Only
                                                                    7 of 63



its contractual financial obligations and also provide an estimate of potential losses in the event of

default. These are crucial opinions because a default can wipe out most or all the value of an

investment in a bond. Reasonable investors also pay ongoing attention to rating-agency opinions in

order to gauge the likelihood of impending rating actions, because rating changes, especially when

unexpected, affect bond prices in the secondary market.

       9.      After reviewing the sources of information an institutional investor might have

reviewed, as well as the sources cited in the Hinman Report, I conclude that it would have been

reasonable for institutional investors to conclude that there was no material risk that a court with

jurisdiction would declare the Pledge to be legally invalid and unenforceable. (A full list of

documents relied upon for this Report is attached as Appendix I).

       A.      The Transaction Documents

       10.     An investor considering whether to participate in the Exchange could reasonably

have started with a review of the Transaction Documents, and in particular the Offering Circular.

In reviewing the Transaction Documents, a reasonable investor would likely review and consider

both the risks identified within the Transaction Documents and the affirmative representations of

the parties regarding the validity of the transaction.

       11.     Nothing in the Transaction Documents disclosed any risk that the Pledge could be

deemed legally invalid, despite many pages of risk disclosures in the Offering Circular and a

representation that the aspects of the transactions had been reviewed by highly reputable counsel in

the United States and Venezuela. On the contrary, the issuer and the pledgor expressly represented,

among other things, that they had all authority necessary to enter into the transactions, and the

pledgor expressly represented that the Pledge did not contravene any applicable laws.


                                                    6
                                                               Attorneys’
         Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page        Eyes Only
                                                                    8 of 63



       12.     The representations and warranties by PDVSA, PDVSA Petróleo, and PDV Holding,

Inc. in the Indenture, the Pledge Agreement, and the Offering Circular were clear, and are the types

of representations and warranties that are commonly and routinely offered by debt issuers and

relied upon by institutional investors.

       13.     In the Indenture, PDVSA assured investors that (i) it was duly authorized to

exchange the 2017 Notes for the 2020 Notes and to execute and deliver the Indenture; (ii) it had

done all things necessary to make the Indenture a valid agreement as well as to make the Notes a

valid obligation of PDVSA; and (iii) it had done all things necessary to make the Indenture a valid

agreement of the Guarantor (PDVSA Petróleo, S.A.). (2020 Notes Indenture 2016, 1).

       14.     The Indenture further provided that the obligations of the Guarantor were

unconditional and absolute and would not be “released, discharged or otherwise affected by . . . any

invalidity or unenforceability relating to or against the Issuer for any reason of this Indenture or any

Note, or any provision of applicable law or regulation purporting to prohibit the payment by the

Issuer of the principal of or interest on any Note or any other amount payable by the Issuer under

this Indenture.” (2020 Notes Indenture 2016, 52).

       15.     In the Pledge Agreement, PDV Holding, Inc., as Pledgor, assured investors, among

other things, that: (i) it had “full power and authority, and all governmental licenses, authorizations,

consents and approvals, to execute and deliver” the Pledge Agreement “and to perform its

obligations thereunder”; (ii) the execution and delivery of the Pledge Agreement “and its

performance thereunder” had been duly authorized by all necessary actions; (iii) it “require[d] no

additional action by . . . any governmental authority”; (iv) it would “not contravene any Applicable

Law”; and (v) the Pledge Agreement had “been duly executed and delivered by it and constitutes its


                                                   7
                                                               Attorneys’
         Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page        Eyes Only
                                                                    9 of 63



legal, valid and binding obligation enforceable against it in accordance with its terms.” (2020

Notes Pledge and Security Agreement 2016, 9–10).

       16.     On their face, there was nothing to cause an investor to question these

representations and warranties. Representations and warranties as to due authorization and similar

matters are commonly found in governing documents for debt transactions. Institutional investors

commonly and reasonably rely on such Transaction Documents and the representations therein

without necessarily undertaking an independent investigation. It makes no sense, for example, to

expect each potential investor to independently examine the organizational documents of a

corporation to determine which approvals are required or to verify from the books and records of

the corporation that the necessary approvals have in fact been obtained. This is particularly so in

international debt transactions, where potential investors may not be familiar with the laws of the

issuer and may not have regular access to local news sources, particularly sources of information in

foreign languages, or may not be able to assess the reliability of such sources.

       17.     The Offering Circular provided investors with additional reason to rely on these

representations and warranties by disclosing that a highly reputable international law firm, Hogan

Lovells, had reviewed the legal issues related to the issuance. Specifically, the Offering Circular

stated: “Certain legal aspects of U.S. law and New York law and the issuance of the New Notes

offered hereby will be passed upon for [PDVSA] by Hogan Lovells US LLP as our U.S. legal

counsel. Certain legal matters with respect to Venezuelan law will be passed upon for us by

Despacho de Abogados Hogan Lovells, S.C. as our Venezuelan legal counsel.” (2020 Notes

Offering Circular 2016, 176).




                                                   8
                                                               Attorneys’
         Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page        Eyes Only
                                                                    10 of 63



        18.      Documents produced in discovery have confirmed that the New York and Caracas

(Venezuela) offices of Hogan Lovells both produced favorable opinion letters, with the latter being

the more relevant one to the assessment of any Venezuela-related invalidity risk.3 The Venezuelan

legal opinion stated, among other things, that “No approval, authorization or consent of or

registration or filing with, any governmental agency or governmental authority in Venezuela is

required to be obtained or made by the Company or the Guarantor under Venezuelan Law in

connection with, the execution, delivery and consummation by the Company or the Guarantor of

Agreement or the making and consummation of the Offer.” (Despacho Hogan Lovells 2016, 4).

        19.      While it is not a common practice to provide opinion letters to investors, and I

understand that these opinion letters were not provided to investors, an institutional investor could

reasonably have concluded that Hogan Lovells had not identified any material risk of illegality or

invalidity. In my experience, investors would understand that any material risk of illegality or

validity, if identified by Hogan Lovells, would have been disclosed in the Offering Circular.

        20.      Documents produced in discovery also indicate that Hogan Lovells attorneys also

spoke directly to institutional investors,




3
    The letters were delivered to PDVSA, PDVSA Petróleo, Credit Suisse, the Trustee, the Collateral Agent, and the
    Paying Agent. (HL_011091; HL_011111).
                                                         9
                                                              Attorneys’
        Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page        Eyes Only
                                                                   11 of 63




       21.     The section of the Offering Circular detailing investment risk factors went on for

fifteen pages, totaling 10,376 words, and none of them referred to any risk of invalidity. (2020

Notes Offering Circular 2016, 18–32). In this context, an institutional investor could reasonably

have concluded from the absence of such disclosure that no material invalidity risk existed.

Investors generally and reasonably assume that offering circulars are materially complete and

accurate.

       22.     Given the weight appropriately placed upon the governing documents, investors

could reasonably have relied upon the Transaction Documents to conclude that there was no

material risk that the Pledge would be held legally invalid. That would be so even if there had been

substantial public information to the contrary. As I next discuss, however, that was not the case.

On the contrary, reliance upon the Transaction Documents would have been further supported by

additional information available to investors from reputable independent sources.

       B.      Credit-Rating Agency Reports

       23.     Reports issued by the leading credit-rating agencies are a second component of the

substantial public information available, at the relevant time, that could have led institutional

investors reasonably to conclude that there was no material risk that the Pledge would be held to be

legally invalid. In my experience, investors expect such reports to identify what the rating agencies

view as the most salient risk factors.

       24.     I have reviewed all credit rating reports concerning PDVSA or CITGO issued in

2016 by the top credit-rating agencies: Fitch Ratings (“Fitch”), Moody’s Investors Services


                                                   10
                                                               Attorneys’
         Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page        Eyes Only
                                                                    12 of 63



(“Moody’s”), and Standard & Poor’s (now S&P Global Ratings). None of the thirteen reports

issued by these agencies about PDVSA or CITGO that year made mention of any invalidity risk, or

of any risk relating to approval or disapproval by Venezuela’s National Assembly. Rather, they

identified other risks. Investors could reasonably have found further comfort in the credit rating

agencies’ failure to identify any risk of invalidity.

         25.       Those reports, and whether or not they address either invalidity risk or National

Assembly approval, are summarized in the following table:

   Leading Credit-Rating Agencies*
                                                                                                           Mentions Invalidity Risk
                                                                                                            or National Assembly
      Date             Report Title                                                                        Opposition to 2020 Notes
    1/26/2016          Moody's Credit Opinion: CITGO Holding, Inc.                                                   No
    9/19/2016          Moody's PDVSA's Bond Exchange Transaction Would Reduce Immediate                              No
                        Liquidity Risk, A Credit Positive
    9/19/2016          Fitch Expects to Rate PDVSA's Proposed Notes 'CCC/RR4'                                        No
    9/19/2016          Standard & Poor's Petroleos de Venezuela Downgraded to 'CC' from 'CCC'                        No
                        Following Exchange Offer Announcement; Outlook Remains Negative
    9/22/2016          Fitch Places CITGO's Ratings on Negative Watch                                                No
   10/19/2016          Fitch: CITGO Remains on Rating Watch following PDVSA Exchange Extension                       No
   10/25/2016          Fitch Downgrades PDVSA's IDRs to 'CC'                                                         No
   10/25/2016          Standard & Poor's Petroleos de Venezuela Downgraded to 'SD' on Distressed                     No
                        Exchange; Ratings On Senior Unsecured Notes Due 2017 Cut to 'D'
   10/27/2016          Moody's PDVSA's Bond Exchange Transaction Would Reduce Immediate Liquidity Risk               No
   10/28/2016          Fitch Affirms CITGO's Ratings Following PDVSA Exchange                                        No
    11/3/2016          Standard & Poor's Petroleos de Venezuela Upgraded to 'CCC ' from 'SD' on Debt                 No
                        Exchange, Outlook Negative
   11/17/2016          Fitch Petroleos de Venezuela, S.A. Full Rating Report                                         No
   11/18/2016          Moody's Assigns Caa3 Rating to PDVSA's 2020 Notes                                             No

   * From universe of 2016 reports making mention of PDVSA, CITGO Holding Inc., or CITGO Petroleum Corp.


         26.       For example, in a report on PDVSA on the eve of the 2020 Notes transaction, Fitch

highlighted risks such as the oil company’s links to the government of Venezuela, at a time when

the government’s creditworthiness was adversely affected by “weakened external reserves, high

commodity dependence, rising macroeconomic distortions, limited reduced transparency in official

data, and continued policy and political uncertainty”; the government’s heavy reliance on PDVSA’s

                                                                11
                                                              Attorneys’
        Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page        Eyes Only
                                                                   13 of 63



earnings to the point where “transfers to the central government effectively renders PDVSA’s cash

flow from operations negative”; and flat-to-falling oil production levels combined with relatively

low oil world prices also contributing to a “weak” and “uncertain” liquidity position. (Fitch 2016a,

1–2). The report does not mention any risk that the Pledge would be held to be legally invalid.

       27.     In another report on PDVSA on the eve of the 2020 Notes transaction, Moody’s

highlighted similar risks to investors, such as “the government’s fiscal demands” on PDVSA

earnings, relatively low oil prices, and “difficulty in obtaining long-term financing,” concluding as

follows: “PDVSA’s refinancing risk is high, which, combined with the lack of visibility regarding

the company’s investing and comprehensive refinancing plans, exacerbates its probability of default

or debt restructuring in the next twelve to eighteen months.” (Moody’s 2016c, 1–2). For its part, a

report by Standard & Poor’s from around the same time took a very dim view of the transaction,

stating that “we view the offer as distressed rather than purely opportunistic, given the currently

difficult operating conditions and the significant upcoming debt maturities that PDVSA faces,

which would very likely lead to a conventional default when the existing notes come due.”

(Standard & Poor’s 2016b, 2). Again, both the Moody’s and Standard and Poor’s reports make no

mention of invalidity risk.

       28.     The 2020 Notes received very low, “junk” ratings from all three agencies. Fitch

rated the 2020 Notes to be issued “CCC,” suggesting “a real possibility of default” in reflection of

major credit risks originating from the company’s interdependence with the government of

Venezuela, at the time likewise rated “CCC” because of its greatly deteriorated economic and

financial condition. (Fitch 2016a, 2). Moody’s categorized the forthcoming 2020 Notes “Caa3”—

the scale equivalent of “CCC-”—even though it opined that a successful transaction would reduce


                                                  12
                                                               Attorneys’
         Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page        Eyes Only
                                                                    14 of 63



“the risk of an immediate payment default,” because of underlying financial weaknesses at both the

company and the sovereign, rated “Caa3” as well, to which it was closely linked. (Moody’s 2016d,

1). Standard & Poor’s rated the upcoming 2020 Notes even lower at “CC,” reflecting “a

downgrade potential if the company completes the exchange offer, which we classify as tantamount

to a default.” (Standard & Poor’s 2016a, 1). At the time, the sovereign, which was meeting its

foreign-currency obligations in full and was not planning a similar distressed-debt exchange, was

rated at “CCC.” As previously indicated, none of the thirteen rating-agency reports issued during

2016 made any mention of invalidity risk; rather, the very low ratings awarded to PDVSA reflected

its lack of creditworthiness and of access to new funding due to the company’s greatly deteriorated

financial condition. Institutional investors would have been reasonable in relying on these rating-

agency reports.

        C.       Newspaper Articles

        29.      Articles published by leading financial newspapers are a third component of the

substantial public information available in 2016 that could have led investors reasonably to

conclude that there was no material risk that the Pledge would be deemed legally invalid. I have

reviewed all articles mentioning “CITGO” that were published in the two leading sources of

financial news—The Wall Street Journal and the Financial Times—during 2016.4

        30.      The Wall Street Journal published eight such articles during 2016. None of the eight

articles included any reference to invalidity risk for the Pledge. Instead, the articles focused on

other risks. For example, an article from around the time of the debt-exchange offer mentioned that

the deal was “likely to be a tough sell to debt markets,” because default fears had mounted given


4
    I have looked at articles mentioning CITGO, rather than PDVSA, in order not to miss any articles mentioning the
    pledge of CITGO Holding stock in the 2020 Notes.
                                                         13
                                                               Attorneys’
         Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page        Eyes Only
                                                                    15 of 63



that Venezuela’s oil-dependent economy was grappling “with low crude prices and state finances

that were left in shambles after more than a decade of profligate spending under the ruling Socialist

Party,” such that the country’s financial situation continued “to deteriorate with international dollar

reserves at less than $12 billion, a 13-year low.” (Vyas 2016, 1–2).

   The Wall Street Journal (www.wsj.com)*
                                                                                                         Mentions Invalidity Risk
                                                                                                          or National Assembly
      Date             Article Title                                                                     Opposition to 2020 Notes
    2/24/2016          In Decaying Venezuela, Debts Get Repaid                                                     No
    9/13/2016          Venezuela State Oil Company Looks to Swap $7 Billion In Upcoming Debt                       No
    9/19/2016          Venezuela's PdVSA Bonds Fall After Swap Proposal                                            No
    10/7/2016          Venezuela's PdVSA Bonds Fall After Lack of Interest for Debt Maturity Extension             No
   10/18/2016          Venezuela's PdVSA Says 'All Options Are Open' If Debt Exchange Fails                        No
   10/24/2016          Venezuela's PdVSA Restructures Debt                                                         No
   10/27/2016          Big Oil Companies Reap Windfall From Ethanol Rules                                          No
   12/16/2016          Aramco Deals Face Uncertainty Under Trump Administration                                    No

   * From universe of 2016 articles making mention of CITGO Holding Inc. or CITGO Petroleum Corp.


        31.       The Financial Times published ten such articles during 2016. Only one of those ten

articles made reference to a purported requirement that the 2020 Notes be approved by Venezuela’s

National Assembly. That article reports that unnamed “senior members of the finance commission”

were questioning the use of CITGO as collateral without prior approval by the National Assembly.

The article does not refer to any action by the National Assembly as a whole or provide any

independent assessment of whether Venezuelan law required National Assembly approval. The

focus of the article is on other issues, including what the author perceived as risks that the 2020

Notes transaction was “a curtain-raiser for an inevitable restructuring of Venezuela’s national

debts”; fears that “an array of foreign creditors are already in the process of suing CITGO for non-

payment on various contracts, after the Venezuelan government sucked the company dry of cash”;

and concerns that “the current administration will collapse … ushering in a period of even deeper

economic, financial and political turmoil.” (Wigglesworth and Schipani, 2016, 1, 4–5).
                                                               14
                                                               Attorneys’
         Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page        Eyes Only
                                                                    16 of 63



         32.      Notably, the Financial Times published five later articles before the closing of the

exchange offer, and none of those articles mentioned National Assembly approval of the Pledge,

political opposition, or potential invalidity.

   The Financial Times (www.ft.com)*
                                                                                                    Mentions Invalidity Risk
                                                                                                     or National Assembly
      Date             Article Title                                                                Opposition to 2020 Notes
    1/22/2016          Fears of Venezuela Debt Default Rise as Bond Prices Plunge                             No
     6/9/2016          Dutiful Venezuela Gives Unexpected Boost to Bond Investors                             No
    9/13/2016          Venezuela Oil Company to Launch $7bn Bond Swap                                         No
    9/23/2016          How to Value (Worthless) Venezuelan Oil Bonds                                          No
    9/26/2016          Venezuelan Oil Major's Debt Swap: The Beginning of the End?                            Yes
    9/27/2016          Oil Group PDVSA Sweetens Debt Swap Offer                                               No
    10/7/2016          ConocoPhillips Cries Fraud Over PDVSA Bond Swap                                        No
   10/10/2016          Venezuela's State Owned Oil Group Debt Swap Flounders                                  No
   10/13/2016          Crunch Time for Venezuela's PDVSA?                                                     No
   10/25/2016          What Now for Venezuela's PDVSA After the Bond Swap?                                    No

   * From universe of 2016 articles making mention of CITGO Holding Inc. or CITGO Petroleum Corp.


         33.      In light of this coverage by The Wall Street Journal and the Financial Times, an

institutional investor could reasonably have found further reason to rely upon the Representations

and would not have been alerted to any material risk that a court with jurisdiction would declare the

Pledge legally invalid or unenforceable.

         D.       Assessments by Financial Analysts

         34.      Analyst reports on PDVSA or CITGO distributed by the world’s leading

underwriters and broker-dealers are a fourth component of the information available to institutional

investors in 2016 that could have led them reasonably to conclude that the 2020 Notes were legally

valid.

         35.      I have reviewed all analyst reports produced in this litigation that mention “PDVSA”

or “CITGO” and that were published during the time period when the Exchange Offer was open.

These include the analyst reports received and produced in discovery by three non-party investors
                                                               15
                                                               Attorneys’
         Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page        Eyes Only
                                                                    17 of 63



(Ashmore, Blackrock, and Contrarian) who participated in the Exchange. I have also reviewed, as

discussed in more detail below, all analyst reports cited by Hinman, even if not otherwise produced

in this litigation.

        36.      Not all analyst reports are created equal. For example, analyst reports published by

the largest full-service investment banks are often viewed by investors as more authoritative than

those published by smaller institutions, and different investors may have different views about the

reliability of particular analysts (including with respect to particular issuers or markets).5 The set of

analyst reports produced in discovery that I reviewed included fifty-seven reports from large, full-

service investment banks.

        37.      The vast majority of the reports I reviewed included no mention—never mind

warnings—of any potential legal invalidity risk. Of the fifty-seven reports I reviewed from large,

full-service investment banks, only six contained mention of information that could indicate a

potential “invalidity risk,” but only in the arbitrary and inconsistent manner that Hinman uses that

term in the Hinman Report. (As discussed further in paragraphs 75–82 below, however, these six

reports, four of which are cited by Hinman, do not address the specific invalidity risk that is the

subject of the litigation, namely, the risk that a court of competent jurisdiction would determine the

Pledge to be invalid).

        38.      Rather than invalidity, for the most part, these analyst reports concerned themselves

with other risks, such as: PDVSA’s allegedly exaggerated valuation of CITGO and the

subordination of 2020 noteholders to creditors of CITGO Petroleum and CITGO Holding (Bank of



5
    To be clear, in my opinion, investors could reasonably hold different views about the weight to give particular
    analyst reports. A reasonable investor need not necessarily read every analyst report, or even every analyst report
    from the largest full-service investment banks.
                                                          16
                                                              Attorneys’
        Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page        Eyes Only
                                                                   18 of 63



America 2016a, 2); cash-flow savings generated by the exchange that could be used to increase

needed imports rather than to strengthen PDVSA (Barclays 2016c, 193); the likelihood that even a

successful bond exchange would not dispel the chances of a Venezuela credit event in 2017 (JP

Morgan 2016a); and the risk of future political instability (Nomura 2016b, 1–2).

       39.    The following table summarizes those analyst reports:




                                                17
                                                              Attorneys’
        Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page        Eyes Only
                                                                   19 of 63




       40.     In light of the content of these analyst reports, an institutional investor could

reasonably have found further reason to conclude that there was no material risk that a court with

jurisdiction would declare the Pledge legally invalid or unenforceable.

       E.      PDVSA’s Past Debt Transaction History

       41.     There was another good reason for investors to conclude that the Pledge was valid

and enforceable. By late 2016, financial analysts and investors were well acquainted with PDVSA

as a debtor, because the company and its subsidiaries had a long history of issuing debt in

international markets, including on a secured basis. Investors could reasonably have considered

PDVSA’s long history of debt transactions in crediting its Transaction Documents and in believing

that the company had the authority to enter into the transaction.
                                                  18
                                                              Attorneys’
        Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page        Eyes Only
                                                                   20 of 63



       42.     Details about the company’s then-current indebtedness, including a partial history of

prior debt issuances by PDVSA and its subsidiaries, were spelled out in fourteen pages of

PDVSA’s Offering Circular for the 2020 Notes. The long list of such transactions described in the

Offering Circular included: (i) a CITGO Senior Secured Credit Facility backed by its interest in

refineries, trade accounts receivable, and inventories; (ii) a CITGO Secured Revolving Credit

Facility; (iii) a CITGO Senior Secured Term Loan; (iv) CITGO Senior Secured Notes; and (v)

CITGO Holding Senior Secured Notes and a CITGO Holding Senior Secured Term Loan B both

backed by 100 percent of CITGO’s capital stock and all of its interests in various subsidiaries.

(2020 Notes Offering Circular 2016, 70–83). PDVSA also listed these transactions in a Form T-3

filed with the SEC on September 16, 2016. (PDVSA Form T-3, 2016, 70–83).

       43.     Neither the Offering Circular nor the PDVSA Form T-3 indicated that any of these

transactions was presented to the National Assembly for approval,



                Consequently, investors could reasonably have viewed a PDVSA debt exchange

secured by a portion of CITGO shares as a transaction that would not come under the purview of

the National Assembly, to which no prior PDVSA debt operation had been submitted for approval.

       44.     Another reason why financial analysts and investors had good reason to dismiss

invalidity risk as immaterial to the pending 2020 Notes transaction is that two years prior, in mid-

2014, PDVSA had publicly put CITGO up for sale. Based upon my review of contemporaneous

documents, I have seen no indication that National Assembly approval was sought or obtained for

such a sale. On August 5, 2014, the then-president of PDVSA, Rafael Ramirez, told reporters that

the company was open to receiving offers for CITGO Petroleum’s assets, explaining that “we are


                                                  19
                                                              Attorneys’
        Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page        Eyes Only
                                                                   21 of 63



not a refining company, we’re an oil-producing company.” (Pitts and Kurmanaev 2014). A

CITGO bond prospectus dated July 15, 2014, reportedly stated that PDVSA was “currently seeking

to monetize its ownership interest in us.” (Minaya et al. 2014). Investment bank Lazard was

enlisted to solicit interest in CITGO and the company was put on the auction block in early

December 2014, when several suitors reportedly submitted bids, though the auction was scrapped in

January 2015. (Dezember and Sider 2015). The materials I have reviewed in connection with that

frustrated asset sale do not reflect any claim, at that time, that the disposal of CITGO required

approval by the National Assembly. Investors could reasonably conclude that if National Assembly

approval was not required to sell CITGO outright, it would not be required to pledge stock in its

corporate parent. Hence, investors would have had no reason to view a PDVSA debt exchange

secured by a portion of CITGO shares as a transaction that would or should come under the

purview of the National Assembly.

       45.     Those who invested in 2020 Notes after their issuance had a further reason to believe

that National Assembly approval was not required:




       F.      The National Assembly Declaration of September 27, 2016

       46.     Institutional investors also could reasonably have considered the actions taken by the

Venezuelan National Assembly regarding the Exchange as supporting its legality. In particular, the

National Assembly issued a resolution related to the Exchange on September 27, 2016. Based upon


                                                  20
                                                              Attorneys’
        Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page        Eyes Only
                                                                   22 of 63



my review of the resolution itself, market commentary about the resolution (or lack thereof), the



and other information from the discovery record, knowledgeable investors appear not to have

viewed the resolution as reflecting a significant risk that the Pledge was legally invalid.

       47.      The September 2016 resolution, passed after the initial exchange offer was

announced but before it was amended and extended several times in subsequent weeks, criticized

the Exchange as bad politics and bad business. While Hinman asserts that the resolution “explicitly

reject[ed] the Exchange and call[ed] for an investigation of the Maduro regime’s mismanagement

of PDVSA and its misuse of PDVSA for political purposes” (Hinman Report ¶ 12), that is a

mischaracterization. Contrary to Hinman’s assertion, the resolution did not declare that the

Exchange or the Pledge of collateral was illegal or invalid, did not declare the 2020 Notes or the

Pledge of collateral were void, and did not assert that Venezuelan law required the transaction to be

approved by the National Assembly.

       48.      An investor could have reasonably concluded that, absent any statement to that

effect in the resolution, it should have been regarded as a political statement and neither as a

statement of the National Assembly’s legal views nor as a legally binding action precluding the

transaction from going forward.

       49.      The National Assembly declaration featured the following four resolutions, as per

Plaintiffs’ Spanish original text and English translation offered as Exhibit C of their Complaint:

                                       IT IS HEREBY RESOLVED
             First. To summon citizen Eulogio del Pino, President of Petróleos de Venezuela SA,
             to appear before this National Assembly to explain the terms of this bond swap
             transaction, based on offering the majority of Citgo Holding Inc. shares as
             collateral.
                                                   21
                                                              Attorneys’
        Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page        Eyes Only
                                                                   23 of 63




             Second. To reject categorically that, within the swap transaction, 50.1% of the
             shares comprising the capital stock of Citgo Holding Inc. are offered as a guarantee
             with priority, or that a guarantee is constituted over any other property of the
             Nation.


             Third. To urge the Public Ministry to open an investigation to determine if the
             current transaction protects the National Property, in accordance with articles 187,
             section 9, 302 and 303 of the Constitution of the Bolivarian Republic of Venezuela.


             Fourth. To urge Petróleos de Venezuela S.A. to present the Country with a plan for
             the refinancing of its financial commitments and a recovery plan for the oil industry
             over the short- and medium-term.


       50.      The National Assembly’s declaration, in short, summoned the then-head of PDVSA

to explain the proposed bond exchange; expressed its opposition to the planned pledge of CITGO

collateral; urged the Public Ministry (a figure akin to Attorney General) to investigate whether the

transaction protected the nation’s patrimony; and urged PDVSA to present a plan to refinance its

liabilities and to boost oil production. That is very different from declaring that the pledge of

collateral about to be made to investors was legally invalid or required prior Assembly approval.

       G.       Public and Non-Public Information Considered by Institutional Investors

       51.




                                                   22
                                                              Attorneys’
        Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page        Eyes Only
                                                                   24 of 63



       52.




       53.




       54.     Documents produced in discovery also illuminate the type of advice that investors

were also receiving from knowledgeable analysts in the wake of the National Assembly’s

September 27 declaration. The October 3–9, 2016 issue of “Venezuela This Week,” circulated by

boutique investment-banking firm Torino Capital, devoted more than 2,000 words to the topic of

“The Debt Swap and Legislative Authorization.” It explained that “the National Assembly’s

resolution does not contain any allegation that the operation is illegal or contravened constitutional


                                                  23
Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page 25 of 63
                                                              Attorneys’
        Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page        Eyes Only
                                                                   26 of 63




        57.




        58.




                                              *       *       *

        59.     In my considered opinion, PDVSA’s Transaction Documents were plausible on their

face and further supported by the information available from top credit-rating agencies, reputable

financial news sources, authoritative financial analyst reports, PDVSA’s track record of debt

transactions and the attempted sale of CITGO, and                                    from additional

due diligence involving travel and communications with yet more sources of facts and opinions.

Thus, it would have been reasonable for institutional investors to conclude that there was no

material risk that a court with jurisdiction would hold the Pledge invalid.




7

8
    Hogan Lovells, Draft Question & Answer dated Sept. 20, 2016 (HL_023889).
                                                      25
                                                                Attorneys’
          Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page        Eyes Only
                                                                     27 of 63



   II.          Hinman’s Review of “Contemporaneously Available Information” Is Fatally
                Flawed and Unreliable.

          60.      Hinman purports to reach the opposite conclusion based on his own review of

“contemporaneously available information.” (Hinman Report ¶ 19(a)(i)). Hinman’s conclusion is

fatally flawed and unreliable, however, because it (a) relies upon arbitrary and inconsistent

definitions of “invalidity risk”; (b) ignores the New York choice-of-law clause; and (c) cherry-picks

and misinterprets sources.

          A.       Hinman’s Definitions of “Invalidity Risk” Are Arbitrary and Inconsistent.

          61.      Hinman’s analysis of contemporaneously available information is undermined at the

outset by his use of arbitrary and internally inconsistent definitions of “invalidity risk.” Hinman

writes that he was asked by counsel for Plaintiffs to determine whether investors who participated

in the Exchange would and should have been cognizant of an “invalidity risk,” which Hinman

defines as “the risk that the purported pledge of 50.1 percent of CITGO Holding’s equity as

collateral for the 2020 Notes in the Exchange (‘CITGO Collateral’) would be deemed invalid.”

(Hinman Report ¶ 16(a)).

          62.      Hinman’s definition does not clearly specify the nature of the risk of which he

claims investors should have been aware. It does not clarify who would deem the Pledge invalid or

under what law. Thus, although the governing documents are, by their terms, governed by New

York law (as discussed in my initial expert report), Hinman purports to find evidence of “invalidity

risk” in sources that do not even consider what a New York court applying New York law would

decide.

          63.      Further, Hinman does not attempt to quantify the amount or degree of “invalidity

risk” that he believes investors should have recognized, or to demonstrate that it was material. In

                                                     26
                                                              Attorneys’
        Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page        Eyes Only
                                                                   28 of 63



other words, Hinman does not distinguish between a small or large risk. Without quantifying the

degree of risk, Hinman’s conclusion—that “it would not have been reasonable for sophisticated

investors to assume that the purported pledge of CITGO Collateral was valid or to rely upon any

Representations to that effect” (Hinman Report ¶ 22)—does not follow. It would be entirely

reasonable for an investor to disregard a known but immaterial risk.

       64.     Hinman’s lack of clarity is worsened by his changing the definition of “invalidity

risk” later in his report. In the body of his report, Hinman states that invalidity risk “would

materialize only if: (a) the 2020 Notes defaulted at maturity, or before they matured; and (b) there

was a power transition in Venezuela from the Maduro administration to the opposition before such

a default had occurred;[] and (c) the successor government refused to honor the purported pledge of

the CITGO Collateral.” (Hinman Report ¶ 36, emphasis in the original).

       65.     This second definition defines invalidity as a later political act of repudiation, rather

than a legal determination of initial invalidity. There is a difference between the risk that a debt

obligation will eventually be found to be invalid under its governing law by a court with

jurisdiction, and the risk that a legally valid obligation will eventually be repudiated for political

reasons. Indeed, throughout his report, as described below, Hinman improperly conflates these two

risks, purporting to cite sources that describe the risk that a subsequent government would cause

PDVSA to repudiate the 2020 Notes or the Pledge—a political risk—as evidence of a legal risk that

a court would hold the Pledge unenforceable.

   B. Hinman’s Definition of “Invalidity Risk” Arbitrarily Ignores the New York Choice-of-
      Law Clauses.

       66.     Hinman’s approach to “invalidity risk” is also flawed because it focuses exclusively

on alleged Venezuelan legal and political risks, while ignoring the New York choice-of-law clauses

                                                   27
                                                              Attorneys’
        Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page        Eyes Only
                                                                   29 of 63



in each of the governing documents.9 As I explained in my initial report, investors in sovereign and

state-owned-entity bonds value New York choice-of-law provisions because, among other reasons,

they “insulate[] investors from a potential attempt by a sovereign, acting in its own interest or to

benefit a state-owned enterprise, to use its own domestic law to escape its obligations,” and also

because “the law of the foreign sovereign may be unclear or unpredictable.” (Porzecanski

Declaration ¶¶ 17–20).

        67.     Hinman offers no evidence that investors would or should have concluded that the

New York choice-of-law clauses would fail to be enforced, or that the Pledge would be deemed

invalid under New York law. Instead, Hinman appears to assume that if the Pledge is “deemed

invalid” under Venezuelan law, it will not be enforceable. (Hinman Report ¶ 16(a)). This

unsupported assumption renders Hinman’s opinion unreliable.

    C. Hinman Cherry-Picks and Mischaracterizes Sources, Ignores Other Available
       Information, and Fails to Account for the Weights That Investors Could Reasonably
       Have Given to Different Sources.

        68.     Hinman’s analysis of the information available to investors is also rendered

unreliable by his cherry-picking and mischaracterization of sources; his failure to consider other

relevant sources; and his failure to allow consideration of the appropriate weight that investors

should give to different sources.

                    i. Newspaper Articles

        69.     Hinman takes a different approach to surveying news articles than I have taken

above. He does not identify the publications on which investors are most likely to rely, much less

explain why any reasonable investor would have to read the publications he chooses to cite; he does



9
    Indenture § 10.03 (HL_002709); Pledge Agreement § 7.13 (ASH_00009011); Global Notes § 18 (HL_019590).
                                                     28
                                                              Attorneys’
        Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page        Eyes Only
                                                                   30 of 63



not systematically review the universe of relevant articles from those publications; and he does not

limit his review to articles published during the time period in which investors were considering

whether to tender their 2017 Notes. Rather, he collects all the articles, from any publication, at any

time, with purported references to matters that he deems to constitute “invalidity risk,” and strings

them together in an attempt to make it appear as though there was “extensive market commentary

on the invalidity risk associated with the 2020 Notes in the financial press and in research reports

issued by Wall Street analysts.” (Hinman Report ¶ 36). This sampling method is biased and thus

not reliable.

        70.     In addition to cherry-picking, Hinman also mischaracterizes his sources. Many of

the news articles he cites do not discuss legal invalidity, but only political risks, including potential

default and repudiation. For example, as evidence of “extensive market commentary on the

invalidity risk associated with the 2020 Notes,” (Hinman Report ¶ 36), the first newspaper report he

cites from after the announcement of the Exchange is a Reuters article dated September 13, 2016,

reporting, among other things, that some investors were “concerned about potential political

opposition to using CITGO shares.” (Hinman Report ¶ 38 (citing Martinez and Pons (2016, 3)).

The second news article Hinman cites is another Reuters piece from September 19, 2016, stating

that “Venezuela’s opposition, which controls parliament, has said it will oppose the use of CITGO

as collateral.” (Hinman Report ¶ 43, emphasis removed from original (citing Chinea and Ellsworth

2016, 3)). Hinman’s unsupported assumption that political opposition to the transaction created

“invalidity risk” conflates distinct risks and renders his conclusions unreliable. In reality, as

explained previously, these quotations reflect discussion of political risk, not evidence that a court

with jurisdiction would declare the Pledge legally invalid or unenforceable.


                                                   29
                                                                Attorneys’
          Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page        Eyes Only
                                                                     31 of 63



         71.     To the contrary, actual discussion of legal issues is noticeably absent from Hinman’s

sample. The only article Hinman cites that even quotes a Venezuelan attorney appeared in a local

Venezuelan newspaper, and it had to be translated into English by Plaintiffs. (Hinman Report ¶ 48

(citing El Nacional 2016)). But then, Hinman did not focus on legal issues because when he

searched for instances of “invalidity risk,” he was by definition not concerned with legal invalidity

considerations.

         72.     Hinman’s use of sources published years after the tender offer closed is also an

unreliable method for ascertaining what investors would or should have known in September–

October 2016. One such after-the-fact source that Hinman cites is an op-ed that I published in the

Financial Times on November 18, 2019. (Hinman Report ¶ 53).10 It is cited as evidence that

“commentators and analysts continued to discuss [the] invalidity risk of the 2020 Notes until

October 28, 2019, when PDVSA failed to make a principal and interest payment of $913 million.”

(Hinman Report ¶ 53). The fact is, I did not discuss the invalidity risk of the 2020 Notes: the word

“invalidity” appears nowhere in my piece. Rather, I wrote that Plaintiffs’ Complaint, seeking a

judgment that the 2020 Notes’ Indenture should be annulled and declared unenforceable, thereby

barring any exercise rights on the CITGO collateral, was a “Hail Mary pass” for four reasons, the

last one being that in May 2019 the National Assembly had voted unanimously to make the coupon

payment due on the 2020 Notes, “thereby legitimizing the obligation the Assembly had denounced

in 2016.” (Porzecanski 2019).




10
     See Hinman Report footnote 85. That same op-ed is also cited by Hinman in footnotes 12 and 59.
                                                        30
                                                                   Attorneys’
             Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page        Eyes Only
                                                                        32 of 63



Articles Cited in Hinman Report*

  Location in                                                                                                          Problem(s) with Using Article
Hinman Report            Date          Publication and Article Title                                                   as Evidence of Invalidity Risk
     ¶ 34               9/26/2016      Financial Times , Venezuelan Oil Major’s Debt Swap: The        • Legality only briefly mentioned.
                                       Beginning of the End?                                          • Does not name anonymous legislator(s).
                                                                                                      • Does not conduct independent analysis.
     ¶ 38               9/13/2016      Reuters , Venezuela’s PDVSA Offers $7 Billion Bond Swap To     • Refers to political opposition, rather than legal invalidity.
                                       Ease Debt Burden                                               • Opposition only briefly mentioned.
                                                                                                      • Does not name anonymous legislator(s).
                                                                                                      • Does not conduct independent analysis.
     ¶ 43               9/19/2016      Reuters , S&P Says PDVSA Bond Swap Offer ‘Tantamount To        • Refers to political opposition, rather than legal invalidity.
                                       Default'                                                       • Opposition only briefly mentioned.
                                                                                                      • Does not name anonymous legislator(s).
                                                                                                      • Does not conduct independent analysis.
     n. 77              9/27/2016      Petróleo América , Del Pino Must Explain Terms of the PDVSA    • Spanish-language source.
                                       Bond Exchange to the AN                                        • Not leading financial newspaper or analyst.
                                                                                                      • Quotes personal opinions of only two legislators.
                                                                                                      • Does not conduct independent analysis.
                                                                                                      • Contains information contradicting Hinman's hypothesis:
                                                                                                      "Moreover, the pro-government Parliamentarian, Hugbel Roa
                                                                                                      emphasized that the debate is 'an attack on a normal
                                                                                                      monetary transaction.'"
     ¶ 47               9/28/2016      El Cooperante , Freddy Guevara: Government Has Shown to Be     • Spanish-language source.
                                       Negligent and Destructive of the Economy                       • Not leading financial newspaper or anlayst.
                                                                                                      • Quotes personal opinion of only one legislator.
                                                                                                      • Does not conduct independent analysis.
     ¶ 48               9/17/2016      El Nacional , Debt Issue Under New Decree Will Be Void         • Spanish-language source.
                                                                                                      • Does not conduct independent analysis.
                                                                                                      • Quotes personal opinions of only one legislator and one non-
                                                                                                      legislator.
     ¶ 53              11/18/2019      Financial Times , The PDVSA 2020 Bond: Time For a Solution
                                                                                                      • Published 3 years after Exchange.
                                                                                                      • Discusses this lawsuit.
                                                                                                      • Contains information contradicting Hinman's hypothesis:
                                                                                                      Refers to the lawsuit as a "Hail Mary pass" and compares the
                                                                                                      attempts to invalidate the bonds as an attempt to invoke the
                                                                                                      doctrine of odious debt, which has "gained zero traction";
                                                                                                      provides several other reasons the bonds are valid including
                                                                                                      the fact that they are governed by New York law.
     ¶ 54              10/10/2019      Nasdaq , Major PDVSA 2020 Holder Anticipates Default on Bond
                                                                                                      • Published 3 years after Exchange.
                                                                                                      • Not leading financial newspaper or analyst.
                                                                                                      • Does not conduct independent analysis.
                                                                                                      • Contains information contradicting Hinman's hypothesis:
                                                                                                      "Even so, some perceive this argument as a weak defense that
                                                                                                      would fail to hold up in court. Not only is the bond governed
                                                                                                      by New York law, but PDVSA bonds do not require the
                                                                                                      approval of the National Assembly, say detractors."
     ¶ 56               11/1/2019      Petroleum Economist , Bondholders Close in on CITGO
                                                                                                      • Published 3 years after Exchange.
                                                                                                      • Discusses this lawsuit.
                                                                                                      • Does not conduct independent analysis.
                                                                                                      • Not leading financial newspaper or analyst.
                                                                                                      • Mischaracterizes facts: Erroneously suggests the National
                                                                                                      Assembly has "always" claimed the bonds were invalid

* From articles cited in Hinman Report as evidence of discussion of invalidity risk.




                                                                                       31
                                                                Attorneys’
          Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page        Eyes Only
                                                                     33 of 63



                      ii. Analyst reports

         73.      As with news articles, Hinman takes a biased-sample approach to showcase what

financial analysts were writing in 2016 around the time of the Exchange. He does not identify the

analysts on which investors would be most likely to rely, much less explain why investors would be

expected to consider or rely on the analysts he cites. Nor does he review all the relevant reports

from those analysts (or even the portion produced in this litigation). Instead, as with news articles,

Hinman engages in cherry-picking. He identifies only four analyst reports from full-service

investment banks that, according to him, support his hypothesis. (Hinman Report ¶¶ 40–41, 50–

51). He then adds to these a few other reports from marginal firms and obscure consultants.11

         74.      None of these reports contains any information that would have led a reasonable

investor to conclude that there was a material risk that a court with jurisdiction would declare the

Pledge to be legally invalid and unenforceable. The vast majority of these reports that Hinman cites

(with the exceptions noted below) focus on political or repudiation risks rather than the risk that a

court with jurisdiction would declare the Pledge legally invalid and unenforceable.

         75.      For example, Hinman cites a UBS Securities analyst who noted, in a report dated

September 19, 2016, that “if the opposition comes to power down the road, there is a non-negligible

probability it could repudiate bonds stemming from this swap.” Contrary to Hinman’s

characterization, that report does not offer evidence that the pledge would be deemed legally




11
     Specifically, Hinman cites four analyst reports from full-service investment banks: one Nomura Securities report
     dated September 18, 2016; one UBS Securities report dated September 19, 2016; one JP Morgan report dated
     October 13, 2016; and one Goldman Sachs report dated October 13, 2016. (Hinman Report ¶¶ 40–41, 50–51).
     Hinman cites seven analyst reports from marginal firms and consultants: four Jefferies reports dated September 19,
     September 27, October 26, 2016, and October 27, 2016; two Torino Capital reports dated October 3 and October
     11, 2016; and one ACG Analytics reports dated September 13, 2016. (Hinman Report ¶¶ 39, 42, 46, 49, 52).
                                                          32
                                                              Attorneys’
        Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page        Eyes Only
                                                                   34 of 63



invalid. Rather, the report offers the analyst’s prediction of how a future opposition government

might act. (Hinman Report ¶ 41) (UBS 2016a, 3).

       76.     Likewise, the JP Morgan Securities report dated October 13, 2016 provides little

reliable information that would reasonably lead an investor to conclude that there was a material

risk that the pledge would be determined by a court to be invalid. The report states that “jailed

[opposition] leader Leopoldo Lopez has warned markets that the [2020 Notes] deal could be

‘illegal’ and reneged upon by a future opposition government.” But the report provides no

independent assessment of the credibility or reliability of the assertion that the notes could properly

be deemed illegal, or any analysis of the relevant legal issues. Nor does the report provide any

information from which an investor could determine even the political significance of opposition to

the transaction by Mr. Lopez—much less any information about the reliability of his claim that the

notes could be illegal. Indeed, the report goes on to predict that a future opposition government

would likely not seek to invalidate the notes. It states instead that, in the analyst’s view, “any future

opposition government is likely to try to leverage market confidence rather than immediately fight a

battle over onerous debt, but the warning shot has been fired nonetheless.” (Hinman Report ¶ 51)

(JP Morgan 2016c, 1).

       77.     Finally, the Goldman Sachs report dated October 13, 2016, included one sentence at

the end of its section on Venezuela, noting only that “the National Assembly has questioned the

legitimacy of offering a 50% participation of CITGO as collateral.” (Hinman Report ¶ 50)

(Goldman Sachs 2016b). This statement reports on potential political or repudiation risk, rather

than a risk of legal invalidity. And, like the other reports Hinman cites, it provides no independent

analysis or assessment of the relevant legal issues.


                                                   33
                                                              Attorneys’
        Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page        Eyes Only
                                                                   35 of 63



        78.     The Nomura report dated September 18, 2016, devoted only one sentence to

suggesting that some unnamed local lawyers opined that the exchange would require legislative

approval. Again, however, the report does not independently assess the reliability of the opinion or

provide any analysis of the relevant issues. (Nomura 2016c, 1). And the same analyst never

discussed this issue again in thirteen subsequent reports published before the Exchange closed on

October 28, 2016. If this were a material risk to investors, one would expect this analyst to include

a longer discussion and to bring up the matter again in subsequent reports.

        79.     The ACG Analytics Report Hinman cites only briefly mentions invalidity and does

not conduct an independent analysis of the legal arguments. Rather, it cites one unnamed

legislator’s view that the Pledge would constitute a privatization requiring National Assembly

authorization under Article 312 of Venezuela’s Constitution—a different legal argument than that

Plaintiffs advance in their Complaint. (ACG Analytics 2016, 1–2). ACG Analytics does not

mention Article 150 of the Venezuelan Constitution or national public-interest

contracts. Moreover, ACG Analytics is neither a full-service investment bank nor one of the

leading analysts on Venezuelan issues.

        80.     While Hinman repeatedly cites reports published by Jefferies, based on the

discovery in this case, there is no evidence that any substantial holder placed any weight on

Jefferies’ reports.




                                                                                      Moreover,

Jefferies, like ACG Analytics, characterizes the legal issue as one over privatizations; it makes no
                                                  34
                                                                  Attorneys’
            Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page        Eyes Only
                                                                       36 of 63



mention of Article 150 of the Venezuelan Constitution or of national public interest

contracts. (Jefferies 2016a) (ASH_00004192).

            81.      Hinman cites a report by Torino Capital expressing the view that some investors

“may be concerned about the legal risks associated with the new bond, given the perceived

possibility of non-recognition by a future [opposition party] government as well as the current legal

actions against Citgo.” (Hinman Report ¶ 49). But Hinman fails to mention or quote Torino

Capital’s conclusion in the very same report that “there is little doubt as to the legality of a PDVSA

bond issuance or debt refinancing without National Assembly approval under current legislation.”

(Torino Capital 2016a, 7.)12

     III.         There Are No Grounds to Conclude that the Terms of the 2016 Bond
                  Exchange Were Unusually Favorable to Exchanging 2017 Noteholders
                  or that the Exchange Did Not Enrich PDVSA or PDV Holding.

            82.      Hinman alleges that the 2016 bond exchange that led to the issuance of the 2020

Notes was “unusually favorable for investors” because tendering holders of 2017 bonds received, in

exchange for a deferment of imminent maturities, new notes with a higher principal value and a

better coupon. “In my experience in debt restructurings of this kind,” Hinman wrote, “the new

notes that investors typically receive in exchange for their existing notes typically offer

significantly worse terms,” and his experience in this regard “is consistent with academic research

on restructuring of ‘sovereign’ debt,” including that of state-owned enterprises (Hinman Report

¶¶ 19(a)(iii), 70).




12
     Finally, although Hinman does not cite them, two HSBC reports refer to “rumours” and “speculation” as to legal
     issues in Venezuelan press reports. The HSBC reports provide no independent analysis on the subject. (HSBC
     2016d; HSBC 2016e).

                                                          35
                                                              Attorneys’
        Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page        Eyes Only
                                                                   37 of 63



       83.     Hinman similarly asserts that the Exchange “did not enrich PDVSA or PDV

Holding” because it “provided PDVSA only a relatively short maturity extension” while “in

exchange [PDVSA] had to commit to significantly greater principal and interest payments through

2020.” (Hinman Report ¶¶ 19(b), 77–78). Hinman does not define what he means by “enriched.”

For purposes of this report, I interpret “enriched” to mean benefited.

       84.     These opinions are flawed and unreliable for three reasons. First, they rely upon

Hinman’s incorrect opinion that investors perceived an “invalidity risk,” as discussed in the prior

section. Second, they ignore the context of the Exchange, and thus draw inapt comparisons. And,

third, they attribute economically irrational decisions to investors.

       A.      Hinman’s Other Opinions Are Based on His
               Flawed Opinions Regarding “Invalidity Risk.”

       85.     The best measure of whether a new bond placement is “unusually favorable” to

investors is the extent to which investors choose to bid for the new bonds. Whenever a bond issue

is oversubscribed, because investor demand exceeds issuer supply, then it is evident that the issue

was underpriced, namely, the terms for investors were too favorable relative to the perceived risk of

the bonds. Whenever a bond issue is undersubscribed, as the 2020 Notes were, because issuer

supply exceeded investor demand, then it is evident that the issue was overpriced, namely, the

terms for investors were insufficiently favorable relative to the perceived risk of the bonds.

       86.     The Exchange fails this test of favorability to investors. As Hinman acknowledges,

the investor response to the exchange offer was “muted” and “tepid.” (Hinman Report ¶¶ 19(a)(iii),

83). A more accurate characterization would be to say that the transaction was woefully

undersubscribed and thus greatly disappointing to PDVSA, since holders of the 2017 notes only



                                                   36
                                                                Attorneys’
          Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page        Eyes Only
                                                                     38 of 63



tendered $2.8 billion of their notes, equivalent to just 39.43 percent of the aggregate principal

amount outstanding that PDVSA was hoping to attract into the exchange. (D.F. King & Co., 2016).

         87.      Hinman attempts to explain away the very low participation rate by citing “investor

awareness of and concern about the invalidity risk associated with the 2020 Notes.” (Hinman

¶ 19(a)(iii)).13 But, as discussed above, the evidence does not support the view that institutional

investors perceived a substantial risk that a court would deem the Pledge invalid. Because

Hinman’s analysis of invalidity risk is flawed, this argument is also flawed. Hinman’s unsupported

speculation that investors perceived a material risk of invalidity cannot explain the low participation

rate. Rather, the low participation rate should be interpreted as evidence that many investors

concluded that the terms of the exchange were not as attractive as the alternative of keeping their

2017 Notes.

         B.       Hinman Ignores the Context of the Exchange.

         88.      Hinman is led further astray because his narrative is missing essential context. The

documents I have reviewed indicate that during the second half of 2016, the government of

Venezuela and PDVSA’s management were doing their utmost to avoid defaulting on their

obligations to bondholders. The maturity extension sought by PDVSA in September–October of

2016 was thus a liability-management reprofiling, and not a debt restructuring, that was consistent

with the then-official policy to remain current on coupon and principal payments on all obligations

subject to New York law. The 2020 Notes transaction was not intended to be the beginning of a

comprehensive or even partial attempt to obtain debt relief by defaulting, or by threatening to

default, in order to extract coupon concessions and principal forgiveness from Venezuela’s


13
     In turn, Hinman cites the allegedly favorable terms of the Exchange as evidence of the existence of invalidity risk.
     This reasoning is, of course, circular.
                                                            37
                                                                Attorneys’
          Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page        Eyes Only
                                                                     39 of 63



creditors—the objective of the headline-grabbing, coercive sovereign debt-restructurings with

which Hinman is familiar and to which his sources refer. (Hinman Report ¶¶ 70–76).

         89.      This context explains why PDVSA was willing to offer enhancements during

October 2016 in order to obtain the maturity extension lifeline that was then its top priority.

According to press accounts at the time (Boyd 2016, 1; Schipani and Platt 2016, 2), PDVSA wanted

to buy itself time for world oil prices to rally, because they had dropped from over $100/barrel in

early 2014 to below $40/barrel by early 2016, lingering under $50/barrel during the months of the

debt exchange.14 As it turned out, oil prices rose only marginally in 2017, averaging close to

$50/barrel throughout that year, and meantime Venezuela’s oil production and thus export volumes

began to drop precipitously. (Verrastro and Stanley 2018, 1). This is the reason why, at the end of

October 2017, PDVSA and the government of Venezuela capitulated to grim reality and soon after

began to default on New York-law debt obligations across the board, with a view to eventually

negotiating a restructuring that would deliver substantial debt relief for the company and the

sovereign.15

         90.      Analyst commentary acknowledged this benefit to PDVSA from the Exchange. For

example, a Bank of America report noted that “a successful swap would allow Venezuela to kick

the can down the road a little further, allowing time for a possible rebound in oil prices.” (Bank of




14
     West Texas Intermediate (WTI) spot prices from the U.S. Energy Information Administration, available at
     https://www.eia.gov/dnav/pet/xls/PET PRI SPT S1 D.xls Venezuela’s heavier crude oil typically fetches $7-
     8/barrel less than WTI crude.
15
     In early November 2017, Venezuelan President Maduro announced his intention to obtain debt relief from
     creditors. On November 2, 2017, PDVSA failed to make a principal payment on a bond that had no grace period,
     and on November 12 and 20 sovereign bonds due in 2019 and 2024, respectively, also went into default. (Moody’s
     2018, 6). The 2020 Notes, however, continued to be honored and thus were serviced normally for two additional
     years. As of April 15, 2020, Venezuela has yet to engage in debt-restructuring negotiations with its New York-law
     creditors.
                                                          38
                                                               Attorneys’
         Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page        Eyes Only
                                                                    40 of 63



America 2016c). Similarly, a JP Morgan analyst report from 2015 concluded that PDVSA could

generate sufficient EBITDA “to service both its own debt and the sovereign’s debt” if crude oil

prices were to increase to approximately $70/barrel. (JP Morgan 2015). Hinman himself

acknowledges that the Exchange allowed PDVSA to benefit from a potential increase in oil prices.

(See Hinman Report ¶¶ 9, 34).

         91.     PDVSA’s 2020 Notes transaction of 2016 was thus similar in nature to the liability-

management operations that Mexico’s PEMEX, a fellow state-owned oil company likewise under

financial stress, has undertaken during the last eight months. In both instances, and as is frequently

the case with distressed sovereign or corporate debtors, voluntary debt swaps in which investors

agree to extended maturities are usually accompanied by the incentive of more advantageous

economic terms to participating investors, such as increased principal, higher coupons or additional

collateral. Since 2009, PEMEX has registered a steadily deteriorating balance sheet with a

significant increase in debt and negative equity, as a result of a crushing tax burden, massive

unfunded pension liabilities, high leverage—over $100 billion in financial debt, making PEMEX

the world’s most indebted oil company—plus rising lifting costs for crude and gaping investment

needs to counter a steady decline in oil production during the past 15 years. (Harrup and Whelan

2019, 1; Eschenbacher 2020a, 1). The company’s financial vulnerability has been aggravated by

the recent collapse in world oil prices, such that Fitch Ratings, which until early 2019 had classified

PEMEX as an investment-grade, BBB+ credit, has since cut that foreign-currency debt rating four

notches to a speculative-grade BB.16 (Eschenbacher 2020b, 1). Faced with the prospect of having

to repay $44 billion in bonded debt during the next four years, PEMEX has recently staged two



16
     Moody’s and S&P, which had rated PEMEX as high as A3/BBB+, still rate it Baa3/BBB as of April 15, 2020.
                                                       39
                                                              Attorneys’
        Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page        Eyes Only
                                                                   41 of 63



sizeable debt-reprofiling operations. In September 2019, the company paid higher coupons to place

$7.5 billion in longer-dated paper in order to retire bonds coming due, and this past January it

issued a further $5 billion in longer-term bonds to repurchase foreign debt maturing this year.

(Martin 2019, 1–2;, Webber and Smith 2019, 1; Gonzalez 2020, 1). It would be a gross

mischaracterization to say that these PEMEX transactions were debt restructurings that should have

imposed worse terms on bondholders—just as it is a gross mischaracterization by Hinman to

conclude that the 2020 Notes transaction was a debt restructuring that should have featured worse

terms for bondholders (Hinman Report ¶19(a)(iii)).

       C.      Hinman’s Argument that “Favorable” Terms Can Compensate for a
               Substantial Risk of Invalidity Is Economically Irrational.

       92.     Hinman argues that exchanging holders accepted a substantial risk that the 2020

Notes were invalid and unenforceable because they were compensated by the allegedly “favorable”

terms of the 2020 Notes. (Hinman Report ¶ 19(a)(iii)). This purported reasoning is economically

irrational. There is a logical limit on the degree to which “favorable” terms can compensate for a

risk of invalidity. This is so because a determination that the bonds are invalid would mean that

investors will not receive those purportedly favorable terms; in fact, they will suffer a loss of

principal. As a result, in the case of the 2020 Notes, a rational investor would not have accepted

any material risk of invalidity. Instead, an investor who perceived a material risk of invalidity

would have kept the 2017 Notes.

       93.     The main financial risk that bondholders routinely face is the potential loss of

principal on their bonds. If investors are concerned about a likely total loss of principal within two

or three years, then there is no single-digit or even double-digit coupon rate that can compensate

them for that principal loss in such a short time span. Here, the interest rate on the 2020 Notes was

                                                   40
                                                              Attorneys’
        Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page        Eyes Only
                                                                   42 of 63



set at 8.5 percent, which was equal to the interest rate of the November 2017 Notes and only 3.25

percentage points higher than the interest rate of the March 2017 Notes (5.25 percent). As an

economic matter, it would be irrational for an investor to accept more than a small risk of a loss of

principal in exchange for the opportunity to slightly increase the principal balance and (in the case

of the March 2017 Notes only) to earn a somewhat higher interest rate.

       94.     Thus, if they believed that the 2020 Notes carried a meaningful risk of a total loss by

reason of invalidity, then it would have been economically irrational for the 39.43 percent of the

eligible bondholders who accepted the 2020 Notes to have participated in the Exchange. If they

believed that risk was substantial, they would simply have retained their 2017 Notes, which

Plaintiffs do not contend were subject to any “invalidity risk.”

                                           *       *      *

       95.     In sum, there are no grounds to conclude that the terms of the 2016 bond exchange

were unusually favorable to exchanging 2017 Noteholders. The noteholders were asked to

postpone the return of their principal in exchange for several enticements, which is only reasonable,

and there was nothing unusual about the 2020 Notes transaction relative to other market-driven

refinancings, such as those recently undertaken by PEMEX. The 2016 debt exchange was

decidedly not a coercive debt restructuring aimed at obtaining interest and principal forgiveness.

Moreover, the fact that the transaction was undersubscribed is indicative of it having been

insufficiently generous and reassuring to the 2017 Noteholders.




                                                  41
                                                      Attorneys’
Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page        Eyes Only
                                                           43 of 63




                                     ____________________________________

                                     Arturo C. Porzecanski, Ph.D.
                                     Dated: April 15, 2020




                                42
Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page 44 of 63




                    Appendix I
Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page 45 of 63



                         MATERIALS CONSIDERED

 I. SOURCES CITED IN THE REBUTTAL

    A. ANALYST REPORTS
         a.   ACG ANALYTICS

    ACG Analytics (2016), “PDVSA Swap in the Works – Questions Remain on
    Legislature’s Role,” September 13 (ASH_00002364).

         b.   BANK OF AMERICA MERRILL LYNCH

    Bank of America (2016a), “PDVSA: Debt Swap Formally Announced; Will
    Enough Investors Accept It?,” September 18 (ASH_00009562).

    Bank of America (2016b), “PDVSA Swap Value Not Obvious,” September 18
    (ASH_00009506).

    Bank of America (2016c), “PDVSA Swap Could Buy Time,” September 23, 2016
    (ASH_00009003).

    Bank of America (2016d), “PDVSA: New Pricing Premiums Make the 2017
    Bond Exchange a Little Sweeter,” September 27 (BLA_00000897).

    Bank of America (2016e), “PDVSA Extends Bond Swap; ‘All Options on the
    Table’ if Swap Fails,” October 18 (ASH_00000342).

    Bank of America (2016f), “Bond Swap Results Give Some Breathing Room in
    Short-Term,” October 24 (ASH_00001323).
         c.   BARCLAYS CAPITAL

    Barclays Capital (2016a), “Venezuela/PDVSA: Swap Marathon,” September 15
    (ASH_00009512).

    Barclays Capital (2016b), “PDVSA Swap:” Bondholder’s Dilemma,” September
    28 (ASH_00001266).

    Barclays Capital (2016c), “Venezuela: Buying Time,” September 30
    (BLA_00001302).

    Barclays Capital (2016d), “Venezuela/PDVSA: Time for the Market to Vote,”
    October 13 (ASH_00001296).
         d.   DEUTSCHE BANK SECURITIES

    Deutsche Bank (2016a), “On PDVSA Debt Swap,” September 14
    (BLA_00004790).
Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page 46 of 63



    Deutsche Bank (2016b), “PDVSA: Swap or Not?,” September 15
    (ASH_00009494).

    Deutsche Bank (2016c), “PDVSA: Swap or Not – Part II,” September 19
    (BLA_00003230).

    Deutsche Bank (2016d), “PDVSA: Swap or Not, Part II-A,” September 23
    (ASH_00004239).

    Deutsche Bank (2016e), “PDVSA: Swap or Not? Part III,” September 27
    (BLA_00000808).

    Deutsche Bank (2016f), “PDVSA Swap: Not a Lost Cause,” October 10
    (BLA_00001131).

    Deutsche Bank (2016g), “PDVSA Swap Deadline Extended Again,” October 13
    (BLA_00001178).

    Deutsche Bank (2016h), “PDVSA Swap Update: Disappointing, But Still May
    Not be a Lost Cause,” October 17 (BLA_00001204).

    Deutsche Bank (2016i), “PDVSA: As Good as it Gets,” October 25
    (BLA_00001552).
         e.   GOLDMAN SACHS

    Goldman Sachs (2016a), “PDVSA Announces Swap of 2017 Bonds,” September
    19 (BLA_00000625).

    Goldman Sachs (2016b), “PDVSA Announces a New Extension of the Tender
    Deadline,” October 13 (BLA_00001162; ASH_00000275; ASH_00001588;
    ASH_00002573).

    Goldman Sachs (2016c), “Decisive Day for PDVSA Bonds,” October 17
    (BLA_00001193).

    Goldman Sachs (2016d), “PDVSA Postpones the Tender Deadline Again,”
    October 18 (BLA_00001263).

    Goldman Sachs (2016e), “PDVSA Accepts Low Participation in Bond Swap,”
    October 25 (BLA_00001564).

    Goldman Sachs (2016f), “Venezuela: Political Risk Outweighs Fleeting Payment
    Relief,” October 28 (BLA_00001653).
         f.   HSBC

    HSBC (2016a), “Minister Del Pino Announces PDVSA’s Bond Swap,” September
    14 (ASH_00002367).


                                      2
Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page 47 of 63



    HSBC (2016b), “HSBC LatAm Macro Snippets 28 Sept 2016,” September 28
    (BLA_00001007).

    HSBC (2016c), “HSBC LatAm Macro Snippets 14 Oct 2016,” October 14
    (BLA_00001182).

    HSBC (2016d), “HSBC LatAm Macro Snippets 19 Sept 2016,” September 19
    (BLA_00000657).

    HSBC (2016e), “HSBC LatAm Macro Snippets 29 Sept 2016,” September 29
    (ASH_00010334).

    HSBC (2016f), “HSBC LatAm Macro Snippets 21 Oct 2016,” October 21
    (ASH_00006086).

    HSBC (2016g), “HSBC LatAm Macro Snippets 24 Oct 2016,” October 24
    (ASH_00000397).

    HSBC (2016h), “HSBC LatAm Macro Snippets 25 Oct 2016,” October 25
    (BLA_00004916).

    HSBC (2016i), “HSBC LatAm Macro Snippets 27 Oct 2016,” October 27
    (ASH_00004428).
         g.   JEFFERIES

    Jefferies (2016a), “Jefferies LatAm Sovns – The PDVSA Swap,” September 19
    (ASH_00004192; ASH_00005982; ASH_00006721).
         h.   JP MORGAN SECURITIES

    JP Morgan (2015), “Venezuela and PDVSA Debt: A Guide,” March 30.

    JP Morgan (2016a), “PDVSA: Waiting on the World to (Ex)change,” September
    21 (ASH_00000173).

    JP Morgan (2016b), “PDVSA: Marking the Swap to Market,” September 27
    (BLA_00004826).

    JP Morgan (2016c), “PDVSA: Swap Extended Again and the Clock is Ticking,”
    October 13 (BLA_00004841; BLA_00001171).

    JP Morgan (2016d), “PDVSA: Done with the Exchange, But Challenges Persist in
    2017,” October 25 (BLA_00003880).

    JP Morgan (2016e), “Emerging Markets Today,” October 25 (ASH_00006119).




                                     3
Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page 48 of 63



         i.   NOMURA SECURITIES

    Nomura (2016a), “Venezuela: Finally a Debt Offer,” September 14
    (BLA_00000506).

    Nomura (2016b), “Venezuela: Political Transition?,” September 15
    (BLA_00000526).

    Nomura (2016c), “Venezuela: PDVSA Exchange,” September 18
    (ASH_00000743; BLA_00004810; BLA_00000556).

    Nomura (2016d), “Venezuela: PDVSA Exchange Revisions,” September 28
    (BLA_00000935).

    Nomura (2016e), “Venezuela: Waiting for Debt Exchange Results,” October 3
    (BLA_00001032).

    Nomura (2016f), “Venezuela: What Political Transition?,” October 4
    (BLA_00001070).

    Nomura (2016g), “Venezuela: Blind Exchange,” October 7 (BLA_00001106).

    Nomura (2016h), “Venezuela: PDVSA Exchange at Risk,” October 11
    (BLA_00001137).

    Nomura (2016i), “Venezuela Strategy Inflection Point,” October 12
    (ASH_00005045).

    Nomura (2016j), “Venezuela: Third Delay on PDVSA Exchange,” October 13
    (BLA_00001157).

    Nomura (2016k), “Venezuela: Take It or Leave It,” October 17 (BLA_00001190).

    Nomura (2016l), “Venezuela: Another Extension and Higher Stakes,” October 18
    (BLA_00001260).

    Nomura (2016m), “Venezuela: What is PDVSA Telling Us?,” October 20
    (BLA_00001279).

    Nomura (2016n), “Venezuela: Cross Currents,” October 21 (BLA_00001517).

    Nomura (2016o), “Venezuela: Event Risk,” October 24 (BLA_00001523).

    Nomura (2016p), “Venezuela: Finally Some Breathing Room,” October 25
    (BLA_00001557).

    Nomura (2016q), “Venezuela: Escalating the Conflict,” October 27
    (BLA_00001621).



                                       4
Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page 49 of 63
Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page 50 of 63
Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page 51 of 63



    Platt, Eric and Dye, Jessica (2016), “Venezuela’s State-Owned Oil Group Debt
    Swap Flounders,” The Financial Times, October 10.

    Porzecanski, Arturo (2019), “The PDVSA 2020 Bond: Time for a Solution,” The
    Financial Times, November 18.

    Schipani, Andres and Moore, Elaine (2016a), “Fears of Venezuela Debt Default
    Rise as Bond Prices Plunge,” The Financial Times, January 22.

    Schipani, Andres and Moore, Elaine (2016b), “Dutiful Venezuela Gives
    Unexpected Boost to Bond Investors,” The Financial Times, June 9.

    Schipani, Andres and Platt, Eric (2016), “Venezuela Oil Company to Launch
    $7bn Bond Swap,” The Financial Times, September 13.

    Webber, Jude and Smith, Colby (2019), “Pemex Pays Up to Secure $7.5bn Bond
    Issue,” The Financial Times, September 12.

    Wheatley, Jonathan and Platt, Eric (2016), “What Now for Venezuela’s PDVSA
    After the Bond Swap?,” The Financial Times, October 25.

    Wigglesworth, Robin and Andres Schipani (2016), “Venezuelan Oil Major’s Debt
    Swap the Beginning of the End?,” The Financial Times, September 26.
         c.   REUTERS

    Chinea, Eyanir and Ellsworth, Brian (2016), “S&P Says PDVSA Bond Swap
    Offer ‘Tantamount to Default,’” Reuters, September 19.

    Eschenbacher, Stephanie (2020a), ‘“Unsustainable’: Mexico’s Pemex Buckling
    Under Crushing Pension Debt,” Reuters, March 6.

    Eschenbacher, Stephanie (2020b), “Mexico’s Pemex Slides Deeper Into 'Junk',”
    Stefanie, Reuters, April 3.

    Martinez, Ana Isabel and Pons, Corina (2016), “Venezuela’s PDVSA Offers $7
    Billion Bond Swap to Ease Debt Burden,” Reuters, September 13.
         d.   THE WALL STREET JOURNAL

    Cui, Carolyn (2016a), “Venezuela’s PDVSA Bonds Fall After Swap Proposal,”
    The Wall Street Journal, September 19.

    Cui, Carolyn (2016b), “Venezuela’s PDVSA Bonds Fall After Lack of Interest for
    Debt-Maturity Extension,” The Wall Street Journal, October 7.

    Cui, Carolyn and Muñoz, Sara Schaefer (2016), “In Decaying Venezuela, Debts
    Get Repaid,” The Wall Street Journal, February 24.



                                        7
Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page 52 of 63



    Dezember, Ryan and Alison Sider (2015), “Plug Pulled on Venezuela’s Sale of
    Citgo,” The Wall Street Journal, January 20.

    Gold, Russell (2016), “Aramco Deals Face Uncertainty Under Trump
    Administration,” The Wall Street Journal, December 16.

    Harrup, Anthony and Robbie Whelan (2019), “Pemex Seeks to Reverse 15-Year
    Decline in Oil Output,” The Wall Street Journal, July 16.

    Kurmanaev, Anatoly and Cui, Carolyn (2016a), “Venezuela’s PDVSA Says ‘All
    Options are Open’ if Debt Exchange Fails,’” The Wall Street Journal, October 18.

    Kurmanaev, Anatoly and Cui, Carolyn (2016b), “Venezuela’s PDVSA
    Restructures Debt,” The Wall Street Journal, October 24.

    Minaya, Ezequiel, Alison Sider and Dana Cimilluca (2014), “Cash-Poor
    Venezuela Weighs Sale of Citgo,” The Wall Street Journal, July 30.

    Olson, Bradley (2016), “Big Oil Companies Reap Windfall from Ethanol Rules,”
    The Wall Street Journal, October 27.

    Vyas, Kejal (2016), “Venezuela State Oil Company Looks to Swap $7 Billion In
    Upcoming Debt,” The Wall Street Journal, September 13.
         e.   OTHER PUBLICATIONS

    Petróleo America (2016), “Del Pino Must Explain Terms of the PDVSA Bond
    Exchange to the AN,” September 27.

    Fuentes, Lysaura (2016), “Freddy Guevara: Government has Shown to be
    Negligent and Destructive of the Economy,” El Cooperante, September 28.

    El Nacional (2016), “Debt Issue Made Under New Decree Will be Void,”
    September 17.

    Berrospi, Miluska (2019), “Major PDVSA 2020 Holder Anticipates Default on
    Bond,” Nasdaq, October 10.

    Waine, Charles (2019), “Bondholders Close in on Citgo,” Petroleum Economist,
    November 1.

    Verrastro, Frank and Andrew Stanley (2018), “How Low Can Venezuelan Oil
    Production Go? Venezuela’s Oil Industry in Dire Straits,” Center for Strategic &
    International Studies(CSIS), June 18.

    RTTNews (2018), “Venezuela’s Opposition-Controlled National Assembly
    Declares Petro Illegal,” March 7.




                                        8
Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page 53 of 63
 Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page 54 of 63



      F. PUBLIC DOCUMENTS

      D.F. King & Co., Inc. (2016), “Announcement,” October 26.

      Petróleos de Venezuela, S.A., Offering Circular, September 16, 2016
      https://www.sec.gov/Archives/edgar/data/906424/000119312516712239/d171369
      dex99t3e.htm.

      Petróleos de Venezuela, S.A., Form T-3 Sept. 16, 2016,
      https://www.sec.gov/Archives/edgar/data/906424/000119312516712239/d171369
      dt3.htm.

      West Texas Intermediate Spot Prices from the U.S. Energy Information
      Administration,                         available                  at
      https://www.eia.gov/dnav/pet/xls/PET PRI SPT S1 D.xls.



II. CONSULTED SOURCES NOT CITED IN THE REBUTTAL

      A. ANALYST REPORTS
             a.   ACG ANALYTICS

      Wong, Meilee (2016a), “Venezuela: S&P Downgrades PDVSA,” ACG Analytics,
      September 19 (ASH_00010252).

      Wong, Meilee (2016b), “Venezuela This Week: PDVSA Bond Swap,” ACG
      Analytics, September 21 (ASH_00010289).

      Wong, Meilee (2016c), “Venezuela: First Deadline for PDVSA Swap Thursday,”
      ACG Analytics, October 5 (ASH_00002517).

      Wong, Meilee (2016d), “Venezuela: PDVSA Extends SWAP Deadline to Meet
      Goals/ConocoPhillips Sues Over Exchange Offer,” ACG Analytics, October 7
      (ASH_00006931).

      Wong, Meilee (2016e), “Venezuela Today: Turkey’s Erdogan Inspires President
      Maduro as Swap Extension Extended,” ACG Analytics, October 13
      (ASH_00006963).

      Wong, Meilee (2016f), “Venezuela Alert: Swap Participation Breaks 40%,
      Opposition Responds to Chavista Actions,” ACG Analytics, October 22
      (ASH_00007059).
             b.   BANCTRUST

      BancTrust (2016a), “Venezuela Flash Note – PDVSA’s Swap is Here,”
      September 19 (ASH_00010226).


                                       10
Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page 55 of 63



    BancTrust (2016b), “Venezuela Flash Note – Sweetening the Swap,” September
    27 (ASH_00002442).

    BancTrust (2016c), “Venezuela Flash Note – PDVSA Extends the Swap Early
    Deadline,” October 7 (ASH_00002523).

    BancTrust (2016d), “PDVSA Flash Note – Del Pino’s Options,” October 14
    (ASH_00006991).
           c.   BANK OF AMERICA MERRILL LYNCH

    Bank of America (2016g), “LATAM End of Day Commentary,” September 19
    (ASH_00001496).
           d.   BARCLAYS CAPITAL

    Barclays Capital (2016e), “Barclays EM Credit Opening Comment – 10th Oct
    2016,” October 10 (ASH_00001280).

    Barclays Capital (2016f), “Global Macro Daily,” October 27 (ASH_00004436).

    Barclays Capital (2016g), “Global Macro Daily,” October 28 (ASH_00004445).
           e.   CITI

    Citi (2016), “PDVSA: Kicking the Can Down the Road,” October 24
    (BLA_00003878).
           f.   CREDIT AGRICOLE

    Crédit Agricole (2016), “U.S. Liability Management Update,” September
    (PDVHCITGO0001308).
           g.   CREDIT SUISSE

    Credit Suisse (2016a), “PDVSA Looks at Bond Exchange,” September 15
    (CSSU_0009478).

    Credit Suisse (2016b), “PDVSA Offer Falls Flat,” September 27
    (CSSU_0012732).

    Credit Suisse (2016c), “Telecom Personal Gets IFC Financing,” October 7
    (CSSU_0013885).

    Credit Suisse (2016d), “PDVSA Extends Bond Swap Deadline for Third Time,”
    October 19 (CSSU_0014990).

    Credit Suisse (2016e), “Fitch Downgrades PDVSA,” October 26
    (CSSU_0018877).



                                       11
Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page 56 of 63



          h.   DEUTSCHE BANK SECURITIES

    Deutsche Bank (2016j), “EM Macro and Strategy Focus,” September 16
    (BLA_00000538).

    Deutsche Bank (2016k), “EM Macro and Strategy Focus,” September 18
    (BLA_00000546).

    Deutsche Bank (2016l), “Deutsche Bank EM Update Sept 19, 2016,” September
    19 (BLA_00000670).

    Deutsche Bank (2016m), “Venezuela: PDVSA Awards New Contracts to Arrest
    Production Decline,” September 22 (ASH_00004212).

    Deutsche Bank (2016n), “EM Macro and Strategy Focus,” October 2
    (BLA_00001030).

    Deutsche Bank (2016o), “EM Macro and Strategy Focus,” October 23
    (BLA_00001521).

    Deutsche Bank (2016p), “Deutsche Bank EM Update Oct 24th, 2016,” October
    24 (BLA_00001549).

    Deutsche Bank (2016q), “EM Macro and Strategy Focus,” October 28
    (BLA_00001697).
          i.   EURASIA GROUP

    Eurasia Group (2016a), “Successful Bond Swap Would Not Change Political
    Outlook,” September 14 (BLA_00002775).

    Eurasia Group (2016b), “Weekly Watch: 19 September,” September 19 (BLA
    00000663).

    Eurasia Group (2016c), “Opposition Will Successfully Overcome New Hurdles to
    Recall,” September 22 (BLA_00004465).

    Eurasia Group (2016d), “Bond Swap Will Have Limited Impact on Economic and
    Political Outlook,” September 30 (BLA_00001025).

    Eurasia Group (2016e), “Weekly Watch: 3 October,” October 3
    (BLA_00003267).

    Eurasia Group (2016f), “Weekly Watch: 10 October,” October 10
    (BLA_00001125).

    Eurasia Group (2016g), “Weekly Watch: 17 October,” October 17
    (BLA_00004500).



                                          12
Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page 57 of 63



    Eurasia Group (2016h), “Government Will Avoid 2016 Default Regardless of
    Swap Outcome,” October 18 (BLA_00001276).

    Eurasia Group (2016i), “Maduro Will Likely Hang Onto Power,” October 26
    (BLA_00003310).
           j.   EXOTIX

    Exotix (2016a), “Exotix … 14/9/16,” September 14 (ASH_00000695).

    Exotix (2016b), “Swap Offer Will Not Remove Default Concerns,” September 20
    (ASH_00004197).

    Exotix (2016c), “Weekly Credit Risk Monitor – In This Week’s Edition,”
    September 23 (ASH_00004241).

    Exotix (2016d), “Exotix … 10/10/16,” October 10 (ASH_00005010).

    Exotix (2016e), “Exotix .. 17/10/16,” October 17 (ASH_00005212).

    Exotix (2016f), “Exotix … 19/10/16,” October 19 (ASH_00005221).

    Exotix (2016g), “Swap Offer Garners 39.4% Participation,” October 25
    (ASH_00000422).

    Exotix (2016h), “Exotix … 27/10/16,” October 27 (ASH_00001353).

    Exotix (2016i), “Exotix .. 28/10/16,” October 28 (ASH_00005525).

    Exotix (2016j), “Credit in Focus: PDVSA – Swap Offer Garners 39.4%
    Participation,” October 28 (ASH_00000476).
           k.   GOLDMAN SACHS

    Goldman Sachs (2016g), “Suspension of Recall Referendum Leads to Escalation
    of Institutional Confrontation,” October 24 (ASH_00001624).
           l.   IGM

    Merl, Lewis (2016a), “LatAm Ahead: October Outlook,” IGM, September 30
    (CSSU_0012931).

    Merl, Lewis (2016b), “LatAm Close: Week in Review,” IGM, October 7
    (CSSU_0014012).

    Merl, Lewis (2016c), “LatAm Close: Week in Review,” IGM, October 14
    (CSSU_0014289).

    Merl, Lewis (2016d), “LatAm Close: 2 Prints Emerge – 2 Potential Issuers for



                                       13
Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page 58 of 63



    Tomorrow,” IGM, October 19 (CSSU_0015199).

    Merl, Lewis (2016e), “LatAm Close: Week in Review,” IGM, October 28
    (CSSU_0019332).
           m. ITAÚ

    Itaú (2016a), “Investors Mixed on PDVSA Swap,” September 20
    (ASH_00000157).

    Itaú (2016b), “PDVSA Revises Debt Exchange,” September 28
    (ASH_00000244).

    Itaú (2016c), “PDVSA Extends Bond Swap Deadline Again,” October 14
    (ASH_00000289).

    Itaú (2016d), “PDVSA Extends Bond Swap Deadline for Third Time,” October
    19 (ASH_00000348).
           n.   JEFFERIES

    Jefferies (2016b), “Venezuela,” August 25 (BLA_00000012).

    Jefferies (2016c), “Venezuela,” August 29 (BLA_00002598).

    Jefferies (2016d), “Venezuela: The Tide is Turning,” September 6
    (BLA_00000436).

    Jefferies (2016e), Jefferies LatAm Sovns – Venezuela Commentary,” September
    9 (BLA_00000860; BLA_00000863).

    Jefferies (2016f), “LatAm Corporate Trading Note: ANDRGI, ODBR, September
    20 (ASH_00006756).

    Jefferies (2016g), “Opening Salvo – EM – PDVSA, FED, CSNABZ, PETBRA,
    FX,” September 20 (ASH_00006724).

    Jefferies (2016h), “Jefferies LatAm Sovns – Venezuela Commentary,” Jefferies,
    September 27 (ASH_00006823; ASH_00000224; ASH_00001519).

    Jefferies (2016i), “Jefferies LatAm Sovns – PDVSA’s Swap and Argentina’s
    Euro Bond Deal,” October 5 (ASH_00004270; ASH_00006035; ASH_00006922;
    BLA_00003275; BLA_00001075).

    Jefferies (2016j), “Opening Salvo – EM – VENZ, MINING, ANDRGI, CSNABZ,
    ELSAV,” October 11 (ASH_00002529).

    Jefferies (2016k), “LatAm Corp Trading: Daily News & Views,” October 18
    (ASH_00001619).


                                       14
Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page 59 of 63



    Jefferies (2016l), “Opening Salvo – EM – PDVSA, ARGENT, FED, EM,
    ECELIP,” October 25 (ASH_00002674).

    Jefferies (2016m), “Jefferies LatAm Sovns – Venezuela and Argentina
    Commentary,” October 26 (ASH_00006137; ASH_00004413; ASH_00007140;
    BLA_00001608; BLA_00001612).

    Jefferies (2016n), “Opening Salvo – Jefferies EM – 10/27/2016,” October 27
    (BLA_00001623; ASH_00002461).
           o.   JP MORGAN SECURITIES

    JP Morgan (2016f), “Emerging Markets Today,” September 14 (ASH_00006535).

    JP Morgan (2016g), “JPM EM Corporate Cross-Product Daily,” September 22
    (ASH_00004216).

    JP Morgan (2016h), “Emerging Markets Today,” September 22
    (ASH_00006776).

    JP Morgan (2016i), “EMBI September 2016 Month-End Estimated Composition,”
    September 26 (ASH_00010319; ASH_00001504).

    JP Morgan (2016j), “Emerging Markets Today,” October 13 (ASH_00004312).

    JP Morgan (2016k), “Emerging Markets Today,” October 14 (ASH_00006975).

    JP Morgan (2016l), “EMBI October 2016 Month-End Estimated Composition,”
    October 25 (ASH_00002717).

    JP Morgan (2016m), “PDVSA: Done with the Exchange, But Challenges Persist
    in 2017,” October 25 (BLA_00003880).

    JP Morgan (2016n), “JPM EM Corporate Cross-Product Daily,” October 27
    (ASH_00004418).
           p.   MACROSTRATEGY

    MacroStrategy (2016a), “Morning Headlines,” September 14 (ASH_00001458).

    MacroStrategy (2016b), “Morning Headlines,” October 7 (ASH_00004290).

    MacroStrategy (2016c), “Morning Headlines,” October 25 (ASH_00000415).
           q.   NOMURA

    Nomura (2016r), “Venezuela: It’s All About Politics,” August 10
    (ASH_00000666).




                                       15
Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page 60 of 63



           r.   OPPENHEIMER

    Oppenheimer (2016), “Latam Credit Commentary,” September 19
    (ASH_00001206).
           s.   ROYAL BANK OF SCOTLAND

    Royal Bank of Scotland (2016), “PDVSA Signs $1.2 Billion Financing
    Agreement with Repsol,” October 10 (ASH_00004297).
           t.   RUSS DALLEN

    Dallen, Russ (2016a), “Top Ten Things to Know About the PDVSA Exchange
    Deal,” September 17 (BLA_00000540).

    Dallen, Russ (2016b), “PDVSA Swap Update and Citgo Valuations,” September
    22 (BLA_00000734).

    Dallen, Russ (2016c), “Delaware Federal Court Allows Crystallex $2.8 Billion
    Fraudulent Conveyance Lawsuit Against PDVSA to Continue, Though Dismisses
    Citgo Holding,” October 6 (BLA_00001080).
           u.   SCOTIABANK

    Scotiabank (2016b), “PDVSA’s New Exchange Offer has Value,” September 28
    (BLA_00001000).

    Scotiabank (2016c), “PDVSA’s New Exchange Offer has Value,” (Email
    Version), September 28 (BLA_00000990).
           v.   STIFEL NICOLAUS & CO.

    Fu, Victor (2016a), “PDVSA: Debt Swap Deal Unattractive, Hold 17 News,”
    Stifel Nicolaus & Co., September 19 (BLA_00000646).

    Fu, Victor (2016b), “PDVSA: Revised Debt Swap Terms Attractive,” Stifel
    Nicolaus & Co., September 27 (BLA_00000894).

    Fu, Victor (2016c), “PDVSA: Thoughts on the Tender Deadline Extension,” Stifel
    Nicolaus & Co., October 13 (BLA_00001168).

    Fu, Victor (2016d), “PDVSA: How Many Extensions Can We Have?,” Stifel
    Nicolaus & Co., October 18 (BLA_00001267).

    Fu, Victor (2016e), “PDVSA: Cautious on the Front-End Rally on a Costly Deal,”
    Stifel Nicolaus & Co., October 24 (BLA_00001546).
           w. TORINO CAPITAL

    Torino Capital (2016c), “Mulling the Swap,” September 19-25 (BLA_00000650).


                                         16
Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page 61 of 63



    Torino Capital (2016d), “Back and Forth,” September 26 – October 2
    (BLA_00000769).

    Torino Capital (2016e), “The Finish Line,” October 17-23 (ASH_00002589).

    Torino Capital (2016f), “Face-Off,” October 24-30 (ASH_00002635).

    Torino Capital (2016g), “Expensive Talk,” October 31 – November 6
    (ASH_00003218).
           x.   TPCG VALORES

    TPCG Valores (2016a), “Venezuela: PDVSA Improves Bond Swap Terms,”
    September 28 (ASH_00000254).

    TPCG Valores (2016b), “Venezuela: PDVSA Swaps 39.4% of 2017 Bonds,”
    October 25 (ASH_00000424).
           y.   UBS SECURITIES

    UBS (2016b), “Investors Weigh Exchange Ratio, Value of Collateral Package in
    PDVSA Tender,” September 21 (ASH_00010292).



    B. ARTICLES

    Harrup, Anthony (2019), “Mexico’s Pemex Sells Bonds for $7.5 Billion in
    Refinancing,” The Wall Street Journal, September 12.



    C. SOURCES CITED IN THE HINMAN REPORT

    Dehn, Jan and Medeiros (2016), “Latin America: The Best Investment
    Proposition in the World Today,” Ashmore, July.

    Goldberg, Pablo (2016), “Venezuela Opposition Reaches Political, Economic
    Accords w/ Govt,” BlackRock, November 13 (BLA_00003918).

    Email from J. Kulesz to R. Xavier and X. Xu, dated September 27, 2016
    (ASH_00002433; ASH_00006820).

    Congressman Jose Guerra Interview with CNN, September 21, 2016. Transcript
    by TransPerfect.

    Email from M. Coombs to X. Xu, “Re:,” dated October 26, 2016
    (ASH_00003732).



                                      17
Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page 62 of 63



    “About Torino,” Torino Capital, https://torinocap.com/about-torino/.

    “Products,” Torino Capital, https://torinocap.com/products/.

    “Tail Risk,” PIMCO, https://www.pimco.com/en-
    us/resources/education/understanding-tail-risk.

    Das, Udaibir, et al. (2012), “Sovereign Debt Restructurings 1950-2010; Literature
    Survey, Data, and Stylized Facts,” IMF Working Paper, Monetary and Capital
    Markets Departmnet, WP12/203.

    Reuters (2019), “JPMorgan Stays with Venezuela in Emerging Bond Indexes –
    Fund Managers,” February 28, https://www.reuters.com/article/venezuela-pdvsa-
    index/jpmorgan-stays-with-venezuela-in-emerging-bond-indexes-fund-managers-
    idUSL3N20O0RQ.

    “The Case for Venezuela Frequently Asked Questions (FAQS),” Ashmore
    (ASH_00003951).

    Walker, Mark and Cooper, Richard (2017), “Venezuela’s Restructuring: A
    Realistic Framework,” September 19 (CON_00002380).

    Petróleos de Venezuela, S.A., Press Release, “PDVSA Announces Expiration and
    Final Results for its Offers to Exchange its Outstanding 5.250% Senior Notes due
    2017 and 8.50% Senior Notes due 2017 for New 8.50% Senior Secured Notes due
    2020,” dated October 24, 2016.

    Petróleos de Venezuela, S.A., Press, Press Release, “PDVSA Announces
    Extension of the Early Tender Deadline and the Expiration Date for its Offers to
    Exchange its Outstanding 5.250% Senior Notes due 2017 and 8.50% Senior Notes
    due 2017 and 8.50% Senior Notes due 2017 for New 8.50% Senior Secured Notes
    due 2020,” dated October 17, 2016.

    Petróleos de Venezuela, S.A., Supplement to Offering Circular, dated September
    26, 2016.

    Cruces, Juan and Trebesch, “2014 Update Building on AEJ Macro 2013 Paper
    ‘Sovereign Defaults: The Price of Haircuts,’”
    https://sites.google.com/site/christophrebesch/data.

    Roy, Sudip (2009), “Ukraine: Naftogaz Set for Success on Restructing,”
    Euromoney, October 6.

    Medeiros, Gustavo (2020), “Quantifying EM Sovereign Fair Value,” Ashmore,
    February.




                                        18
Case 1:19-cv-10023-KPF Document 134-2 Filed 06/16/20 Page 63 of 63



    Schumacher, Julian and Trebesch, Christoph (2020), “Restructuring Sovereign
    Bonds: Holdouts, Haircuts and the Effectiveness of CACs,” European Central
    Bank Working Paper Series No. 2366, January.

    Mihalachie, Gabriel (2019), “Sovereign Default Resolution Through Maturity
    Extension,” Stony Brook University Working Paper, January 30.

    International Monetary Fund (2011), “United Arab Emires: 2011 Article IV
    Consultation—Staff Report; Staff Supplement; Public Information Notice on the
    Executive Board Discussion,” May.




                                      19
